Matter of Patterson v Bratton (2017 NY Slip Op 03859)





Matter of Patterson v Bratton


2017 NY Slip Op 03859


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Sweeny, J.P., Richter, Andrias, Feinman, Kahn, JJ.


3973 100350/15

[*1]In re Colin Patterson, Petitioner-Appellant,
vWilliam J. Bratton, etc., et al., Respondents-Respondents.


Colin Patterson, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Margaret A. Chan, J.), entered November 6, 2015, which denied the petition to annul respondents' determination, dated November 12, 2014, denying petitioner accidental disability retirement benefits, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Credible evidence supported the denial of petitioner's application for accidental disability retirement benefits (see generally Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund , 90 NY2d 139 [1997]). The record demonstrates that petitioner sustained line-of-duty injuries in 2000 and 2001. Following his 2001 line-of-duty injury, medical tests showed that petitioner's cervical spine was in good alignment without fractures or dislocations. Degenerative changes were noted, but such changes were age-related, and no evidence was presented linking those changes to his line-of-duty accidents. Petitioner admitted that he received no medical treatment for a decade after his second line-of-duty injury, and his subsequent medical problems followed an injury that he sustained while in the military. Although petitioner's service to the country and the City is extraordinary, he failed to present any medical evidence, including opinions of his doctors, as to causation (see Matter of Schmidt v McGuire , 119 AD2d 532, 536 [1st Dept 1986], lv denied  68 NY2d 605 [1986]), linking his disability to the accidents that occurred during his service as a police officer.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK